Citation Nr: 9917513	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-21 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed to be secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to December 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
1997. 


FINDING OF FACT

The veteran has not presented competent evidence that he 
currently has peripheral neuropathy.  


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

The veteran contends that he has peripheral neuropathy 
related to his active service.  He also has provided 
testimony consistent with these contentions.  However, when 
the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for peripheral neuropathy.  

In the veteran's case, reports of private treatment from K. 
C. Altman, M.D., from 1989 show that the veteran repeatedly 
complained on numbness on the right side.  No objective 
findings to explain his symptoms were identified.  In April 
1992, the veteran stated that he believed that his symptoms 
were associated with his Agent Orange exposure; this 
suggestion was ruled out then and on subsequent occasions.  

The report of the VA examination in January 1997 shows that 
the veteran demonstrated decreased sensation in the upper and 
lower extremities.  He reported that he had been treated by a 
neurologist and had been found to have peripheral neuropathy, 
which he believed to be associated with his Agent Orange 
exposure.  The recorded diagnosis was history of peripheral 
neuropathy.  It is quite clear, however, that the examiner 
recorded this diagnosis based solely on the history given by 
the veteran, as the record does not contain documentation of 
a diagnosis of peripheral neuropathy.  By listing the 
diagnosis as "history of peripheral neuropathy", the 
examiner indicated that peripheral neuropathy was not then 
shown by clinical findings.  Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement for a well grounded claim.  Such 
evidence cannot enjoy the presumption of truthfulness as to 
determination of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Consequently, there is no clear diagnosis of peripheral 
neuropathy.  Instead, other factors, including a femur 
fracture and frost bite, have been considered possible 
etiologies of he veteran's complaints.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, in other words, 
to identify a proper diagnosis and etiology.  Medical opinion 
is necessary to show that the current clinical findings are 
related to the veteran's inservice complaint.  

I note that the veteran has alleged entitlement on the basis 
of his Agent Orange exposure.  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309, will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  No condition other than one listed in 38 C.F.R. § 
3.309(a) will be considered chronic.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii), are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d), 
are also satisfied: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e),.

The diseases listed at 38 C.F.R. § 3.309(e), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, both service 
in Vietnam and identification of one of the enumerated 
disease are prerequisites for application of a presumption of 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164 
(1999).  

In the veteran's case, as noted above, there is no clear 
diagnosis of peripheral neuropathy.  Accordingly, the 
veteran's claim for service connection on that basis is not 
well grounded.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Inasmuch as the veteran has not presented a plausible or 
well-grounded claim, VA has no duty to assist the veteran in 
order to comply with the provision of 38 U.S.C.A. § 5107.  
Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

In reaching this determination I recognize that this issue is 
being disposed of in a manner that differs from that used by 
the RO.  I have therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App 
384, 394 (1993).  I conclude that he has not been prejudiced 
by the decision to deny his appeal.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).  


ORDER

The veteran's claim for service connection for peripheral 
neuropathy, claimed to be due to Agent Orange exposure, is 
not well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

